DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: many references in the art disclose a doorbell system and a doorbell control device includes a doorbell control device, a transformer, a doorbell interface device, and a chime device, wherein the doorbell control device has a first pin, a second pin, a third pin, and a fourth pin and configured to control a conducting state between the first pin and the third pin according to a current or a voltage of the second pin and transformer outputs an AC voltage to the first pin and the fourth pin of the doorbell control device, such as found in Chen et al. (US 2017/0221318).  The prior art of record does not teach or suggest, in the claimed combination, a circuit for powering a chime that outputs audio in response to detection of an entity by a video doorbell, comprising a detail specific connection of back to back between a first switch and a second switch to a rectifier circuit and being configured to to provide, based on the first signal, a first direct-current (DC) voltage signal during a first operating mode where the video doorbell receives input that triggers actuation of the chime in response to detection of the entity; and configured to provide, based on the first signal, a second DC voltage signal during a second operating mode where the chime outputs the audio based on the input that triggers actuation of the chime in response to detection of the entity.



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 15, 2022